People v Heideman (2018 NY Slip Op 03033)





People v Heideman


2018 NY Slip Op 03033


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND NEMOYER, JJ.


551 KA 16-00878

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vAUSTIN A. HEIDEMAN, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MICHAEL S. DEAL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (MELISSA L. CIANFRINI OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Michael F. Pietruszka, A.J.), rendered March 2, 2016. The judgment convicted defendant, upon his plea of guilty, of criminal possession of precursors of methamphetamine. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of precursors of methamphetamine (Penal Law § 220.72). Defendant's valid waiver of the right to appeal "forecloses appellate review of [County Court's] discretionary decision to deny [him] youthful offender status" (People v Pacherille, 25 NY3d 1021, 1024 [2015]). Contrary to defendant's contention, the court "was not required to explain that the waiver of the right to appeal would specifically encompass the court's discretionary determination on youthful offender status" (People v Saraceni, 153 AD3d 1559, 1560 [4th Dept 2017], lv denied 30 NY3d 913 [2018]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court